Citation Nr: 0303006	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  96-21 853 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability evaluation for a 
bilateral hearing loss disability, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to June 
1960.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 1995 rating decision rendered by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein an increased disability 
rating for a left ear hearing loss disability was denied.

The veteran was awarded service connection for a hearing loss 
disability by means of a February 1968 rating decision.  
Neither that rating decision, nor a February 1973 rating 
decision, stated that the disability was unilateral.  

In November 2000, the Board considered this issue and found 
that the veteran was entitled to have his hearing loss 
disability evaluated as bilateral.  The Board found that due 
process concerns necessitated that the case be remanded to 
the RO for adjudication of the issue of entitlement to a 
compensable disability evaluation for a bilateral hearing 
loss disability.  The issue has now been returned to the 
Board.

The Board notes that the veteran was afforded a hearing 
before a RO hearing officer in July 1999. A transcript of 
that hearing is in the file.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The findings on the VA audiology examinations both in 
August 1999 and in May 2002 are consistent with a level II 
hearing acuity in the veteran's right ear and a level III 
hearing acuity in his left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss are not met. 38 U.S.C.A. § 1155 (West 
1991 & Supp. 2002); 38 C.F.R. § 4.87, Diagnostic Code 6101 
(1998); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of a letter in April 2001; the 
discussion in the September 1995, and February 1999 rating 
decisions; the Board Remand in November 2000; the February 
1996 statement of the case; and the February 1999, March 
1999, May 2000, and September 2002 supplemental statements of 
the case.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the veteran.  If VA is unable to obtain records identified 
by the veteran, VA must notify him of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken. 

The Board finds that VA has met its duty to assist the 
veteran in the development of his claims under the VCAA.  The 
veteran has been afforded examinations by VA in January 1995, 
August 1999 and May 2002 addressing the disability on appeal.  
Service, VA and private outpatient and hospital treatment 
records have been associated with the claims file.  There do 
not appear to be any outstanding medical records that are 
relevant to this appeal.  In addition, the veteran had the 
opportunity to testify at a personal hearing at the RO in 
July 1999.  As noted the claim was remanded by the Board in 
November 2000 for additional development and to allow the RO 
to consider the issue of evaluation of bilateral hearing 
loss.

The Board further notes that in the April 2001 letter and the 
September 2002 supplemental statement of the case (SSOC) the 
RO fully explained the veteran's rights and the VA's duty 
under the new regulations resulting from the VCAA.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran.

Relevant Law and Regulations.    Disability ratings are based 
on the average impairment of earning capacity resulting from 
disability.  The percentage ratings for each diagnostic code, 
as set forth in the VA's Schedule for Rating Disabilities, 
codified in 38 C.F.R. Part 4, represent the average 
impairment of earning capacity resulting from disability.  
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

Disability ratings for hearing loss are derived from a 
mechanical application of the Rating Schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).

Subsequent to the initiation of the veteran's claim the 
sections of the Rating Schedule pertaining to the evaluation 
of hearing loss were revised effective June 10, 1999.  
Schedule for Rating Disabilities; Diseases of the Ear and 
Other Sense Organs, 64 Fed. Reg. 25,202 (1999) [codified at 
38 C.F.R. § 4.85-4.87].   Because the veteran's claim was 
initiated prior to the change in the regulations, he is 
entitled to the application of the version more favorable to 
him.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, 
where the amended regulations expressly provide an effective 
date and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from the effective date of the new criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.

The original version of the Rating Schedule indicated that 
evaluations of bilateral defective hearing ranged from non- 
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the schedule established 
11 auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI and 
VII, Diagnostic Codes 6100-6110 (1998).

The revised Rating Schedule also establishes 11 auditory 
hearing acuity levels based on average puretone thresholds 
and speech discrimination that are essentially identical to 
the Rating Schedule in effect prior to June 1999.  

Provisions new to the schedular criteria allow special 
consideration to cases of exceptional patterns of hearing 
impairment.  See 38 C.F.R. § 4.86 (2002).  One of the 
provisions provides that an individual who manifests puretone 
thresholds of 55 decibels or more in each of the specified 
frequencies (1000, 2000, 3000 and 4000 hertz) will be given a 
numeric designation from either Table VI or VIA, whichever 
results in the higher numerical.  38 C.F.R. § 4.86(a) (2002).  
The other provision provides that, when the puretone 
threshold is 30 decibels or less at 1000 hertz, and 70 
decibels or more at 2000 hertz, the higher Roman numeral 
designation under Table VI or Table VIA will be established, 
and the numeral will be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b) (2002).

The veteran has been provided the revised Rating Schedule in 
a supplemental statement of the case dated in September 2002, 
however the RO apparently only considered the revised rating 
criteria in evaluating the veteran for a unilateral left ear 
hearing loss rather than a bilateral hearing loss.  As such 
the Board in its consideration will evaluate the veteran's 
bilateral hearing loss disability.  

The provisions pertaining to evaluation of hearing loss based 
on puretone decibel thresholds and speech recognition ability 
are essentially identical in the original and revised Rating 
Schedule, and as discussed below the evidence does not reveal 
any exceptional pattern of hearing loss warranting 
consideration under 38 C.F.R. § 4.86.   The Board finds, 
therefore, that it can consider the old and revised 
regulations in evaluating the bilateral hearing loss without 
prejudice to the veteran.  See Bernard v Brown, 4 Vet. App. 
384 (1993) [before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities].

The Board also finds that because there is no material 
difference in the regulations in terms of evaluating the 
hearing loss disability based on average puretone decibel 
thresholds and speech discrimination ability, neither version 
of the regulation is more favorable to the veteran.  See 
VAOPGCPREC 3-00.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3.

Background.  In July 1994 the veteran filed a claim for an 
increase in his hearing loss rating.  In a January 1995 VA 
audiological examination, the veteran's bilateral hearing was 
manifested by an average pure tone threshold loss, in 
decibels, of: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
35
40
LEFT
25
30
35
40
50

Average decibel loss was 35 for the right ear and 38 for the 
left ear, and speech recognition ability was 94 percent for 
the right ear and 94 percent for the left ear.  

In a September 1995 rating decision, the RO only rated the 
veteran's left ear hearing loss.  An increased rating for the 
left ear hearing loss was denied.

The veteran disagreed with this rating decision in July 1996 
noting that he was service connected for a bilateral hearing 
loss and not just a unilateral left ear hearing loss.

In a September 1996 VA audiological examination, the 
veteran's bilateral hearing was manifested by an average pure 
tone threshold loss, in decibels, of: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
40
40
LEFT
30
35
40
45
50

The average decibel loss was 37 for the right ear and 42 for 
the left ear, and speech recognition ability was 94 percent 
bilaterally.  Mild sensorineural hearing loss from 500 to 
4000mhz in the right ear, and a mild to moderate 
sensorineural hearing loss from 500 to 4000mhz in the left 
ear were noted.

In a February 1999 rating decision, the RO denied service 
connection for a right ear hearing loss noting that a right 
ear hearing loss was not first manifested until 7 years after 
service.  In addition, a compensable rating for the left ear 
hearing loss remained denied.

A personal hearing was held at the RO in July 1999 in which 
the veteran testified that his hearing loss was bilateral and 
had increased in disability.

In an August 1999 VA audiological examination, the veteran's 
bilateral hearing was manifested by an average pure tone 
threshold loss, in decibels, of: 




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
55
55
60
LEFT
50
50
60
60
70

The average decibel loss was 55 for the right ear and 60 for 
the left ear, and speech recognition ability was 90 percent 
for the right ear and 86 percent for the left ear.  

In November 2000 the Board noted that the February 1968 
rating decision, which assigned the initial 20 percent 
disability rating for a hearing loss disability did not 
specify whether the award was for a bilateral or a unilateral 
hearing loss.  In addition, the February 1973 rating decision 
which reduced the veteran's rating to a noncompensable rating 
also failed to indicate whether the veteran's service 
connected hearing loss was bilateral or unilateral.  During 
the present appeal, the veteran contended that he was awarded 
service connection for a bilateral hearing loss disability.  
The Board determined to resolve the benefit of the doubt in 
favor of the veteran, and found that the veteran was service 
connected for a bilateral hearing loss disability.  The claim 
was remanded for the RO to adjudicate the issue of 
entitlement to a compensable disability evaluation for a 
bilateral hearing loss disability.

In a May 2002 VA audiological examination, the veteran's 
bilateral hearing was manifested by an average pure tone 
threshold loss, in decibels, of: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
45
50
55
LEFT
40
40
45
90
65

The average decibel loss was 48 for the right ear and 60 for 
the left ear, and speech recognition ability was 90 percent 
for the right ear and 86 percent for the left ear.

In September 2002 the RO reevaluated the veteran's hearing 
loss erroneously as a unilateral left neurosensory hearing 
loss instead of as a bilateral hearing loss in accordance 
with the Board's November 2000 Decision/Remand.  The Board in 
its analysis will consider the rating as a bilateral hearing 
loss disorder.

 Analysis.  Under 38 C.F.R. § 4.85, the May 2002 VA 
audiological evaluation results of an average decibel loss in 
the right ear of 48 combined with a speech discrimination 
score of 90 percent correlates to Level II hearing acuity.  
An average decibel loss in the left ear of 60 combined with a 
speech discrimination score of 86 percent correlates to Level 
III hearing acuity.  See 38 C.F.R. § 4.85, Table VI (2002).  
The same results are reached using the earlier August 1999 
audiological examination.  These results correlate to a 
noncompensable (i.e., 0 percent) rating under 38 C.F.R. 
§ 4.87, DC 6100, Table VII (1998), as well as under 38 C.F.R. 
§ 4.85 (2002).   So under either the old or the new criteria, 
considering the results of either the August 1999 or the May 
2002 VA audiological evaluation, the veteran clearly would 
not be entitled to a compensable rating. 

There also is no medical or other indication that the 
schedular criteria are inadequate to properly evaluate the 
severity of the veteran's bilateral hearing loss disability -
- considering such factors as whether there has been marked 
interference with his employment (i.e., beyond that 
contemplated in the rating currently assigned) or frequent 
periods of hospitalization.  38 C.F.R. § 3.321(b)(1) (2002).  
To the extent that he has experienced any occupational 
impairment, it primarily has been attributed to conditions 
other than his hearing acuity.  So he is not entitled to a 
higher rate of compensation for his bilateral hearing loss 
disability on an extra-schedular basis.

The Board is mindful of the veteran's allegations that his 
hearing loss disability is worse than currently rated.  
However, as alluded to earlier, the ratings for hearing loss 
disabilities are derived by a "mechanical application" of 
level of hearing acuity shown during the objective testing to 
the specifically enumerated criteria of the rating schedule.  
In other words, the Board does not have any discretion but to 
correlate the results of the hearing tests to the tables used 
in the rating schedule to determine the appropriate rating; 
this is a ministerial function, so the Board has no choice 
but to deny his claim for a higher rating.  See Lendenmann, 3 
Vet. App. at 349.   The preponderance of the evidence is 
against the claim, so the benefit-of-the-doubt doctrine does 
not apply.  See Alemany, 9 Vet. App at 519.



ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.




		
	M. W. GREENSTREET
	Veterans' Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

